UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-5438 FOREST LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-1798614 (I.R.S. Employer Identification No.) 909 Third Avenue New York, New York (Address of principal executive offices) 10022-4731 (Zip Code) (212) 421-7850 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Number of shares outstanding of Registrant's Common Stock as of November 6, 2013: 269,408,430 TABLE OF CONTENTS (Quick Links) PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED): CONDENSED CONSOLIDATED BALANCE SHEETS CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 6. EXHIBITS EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 EXHIBIT 101.INS EXHIBIT 101.SCH EXHIBIT 101.PRE EXHIBIT 101.CAL EXHIBIT 101.LAB EXHIBIT 101.DEF PART I –FINANCIAL INFORMATION Item 1.Financial Statements FOREST LABORATORIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (In thousands) September 30, 2013 March 31, 2013 Assets Current assets: Cash (including cash equivalent investments of $802,784 at September 30, 2013 and $867,112 at March31,2013) $ $ Marketable securities Accounts receivable, less allowance for doubtful accounts of $2,027 at September 30, 2013 and $2,003 at March31,2013 Inventories, net Deferred income taxes Other current assets Total current assets Non-current assets: Marketable securities and investments Property, plant and equipment Less: accumulated depreciation Property, plant and equipment, net Goodwill License agreements, product rights and other intangibles, less accumulated amortization of $389,989 at September 30, 2013 and $322,689 at March 31, 2013 Other assets Total assets $ $ See notes to condensed consolidated financial statements. 1 FOREST LABORATORIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except par values) September 30, 2013 March 31, 2013 Liabilities and Stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Total current liabilities Long-term liabilities: Income tax liabilities Deferred tax liabilities Other long-term liabilities Total liabilities Contingencies (Note 11) Stockholders' equity: Preferred stock, $1.00 par; shares authorized 1,000; no shares issued or outstanding Common stock, $.10 par; shares authorized 1,000,000; 432,925 and 430,385 shares issued at September 30, 2013 and March 31, 2013, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (163,957 sharesat September 30, 2013 and 163,886 shares at March 31, 2013) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 2 FOREST LABORATORIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended (In thousands, exceptper share amounts) September 30, September 30, Net sales $ Contract revenue Interest and other income Costs and expenses: Cost of sales Selling, general and administrative Research and development Income before income tax expense Income tax expense Net income $ Net income per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 3 FOREST LABORATORIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended (In thousands) September 30, September 30, Net income $ Other comprehensive income (loss): Foreign currency translation gains (losses) ) Pension liability adjustment, net of tax – ) ) Unrealized gains (losses) on securities: Unrealized holding gains (losses) arising during the period, net of tax ) ) Other comprehensive income (loss): ) ) Comprehensive income $ See notes to condensed consolidated financial statements. 4 FOREST LABORATORIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended (In thousands) September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Stock-based compensation expense Deferred income tax benefit ) ) Net change in operating assets and liabilities: Decrease (increase) in: Accounts receivable, net Inventories, net ) ) Other current assets Increase (decrease) in: Accounts payable ) ) Accrued expenses Income tax liabilities ) ) Other liabilities – Other Net cash provided by operating activities Cash flows from investing activities: Purchase of property, plant and equipment ) ) Sale of property, plant and equipment – Purchase of marketable securities ) ) Redemption of marketable securities Purchase of trademarks ) ) Other investing activities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from common stock options exercised by employees under stock option plans Tax benefit related to stock-based compensation 23 Treasury stock transactions ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to condensed consolidated financial statements. 5 FOREST LABORATORIES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Basis of presentation: The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) for interim financial information, Accounting Standards Codification (ASC) Topic 270-10 and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In management’s opinion, all adjustments considered necessary for a fair presentation have been included in the interim periods presented and all adjustments are of a normal recurring nature.The Company has evaluated subsequent events through the date of this filing.Operating results for the three and six-month periods ended September 30, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2014.When used in these notes, the terms “Forest” or “the Company” mean Forest Laboratories, Inc. and subsidiaries.The March 31, 2013 condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.You should read these unaudited interim condensed consolidated financial statements in conjunction with the consolidated financial statements and footnotes hereto incorporated by reference in the Company's Annual Report on Form10-K for the fiscal year ended March 31, 2013. 2.Accounts receivable: Accounts receivable, net, consist of the following: (In thousands) September 30, 2013 March 31, 2013 Trade $ $ Other $ $ 3.Inventories: Inventories, net of reserves for obsolescence, consist of the following: (In thousands) September 30, 2013 March 31, 2013 Raw materials $ $ Work in process Finished goods $ $ 6 FOREST LABORATORIES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 4. Fair value measurements: The following table presents the level within the fair value hierarchy at which the Company’s financial assets are carried at fair value and measured on a recurring basis: (In thousands) Description Fair value at September 30, 2013 Quoted prices in active markets for identical assets (Level 1) Significant other observable market inputs (Level 2) Unobservable market inputs (Level 3) Money market accounts $ $ $ – $ – Municipal bonds and notes – – Commercial paper – Variable rate demand notes – – Auction rate securities – – Certificates of deposit – Corporate bonds – – Government agency bonds – – Description Fair value at March 31, 2013 Quoted prices in active markets for identical assets (Level 1) Significant other observable market inputs (Level 2) Unobservable market inputs (Level 3) Money market accounts $ $ $ – $ – Municipal bonds and notes – – Commercial paper – Variable rate demand notes – – Auction rate securities – – Certificates of deposit – Corporate bonds – – Government agency bonds – – The Company determines fair value based on a market approach using quoted market values, significant other observable inputs for identical or comparable assets or liabilities, or discounted cash flow analyses. The Company determines the value of the auction rate securities portfolio based upon a discounted cash flow model.The assumptions used in the valuation model include estimates for interest rates, timing and amount of cash flows, and expected holding periods for the auction rate securities. There were no purchases or sales of Level 3 investments during the three and six-month periods ended September 30,2013. The majority of the Company’s non-financial assets and liabilities are not required to be carried at fair value on a recurring basis. However, the Company is required on a non-recurring basis to use fair value measurements when assessing asset impairment as it relates to goodwill, license agreements, product rights, other intangible assets and other long-lived assets.The carrying amount of cash, accounts receivable and accounts payable and other short-term financial instruments approximate their fair value due to their short-term nature. 5.Marketable securities: Available-for-sale debt securities consist of the following: (In thousands) September 30, 2013 Estimated fair value Gains in accumulated other comprehensive income Losses in accumulated other comprehensive income Current: Municipal bonds and notes $ $
